Citation Nr: 1226917	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve with active duty service from February 1973 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before a Veterans Law Judge in June 2009.  A transcript of the hearing is of record.  In March 2012, the Veteran was notified that this Judge was no longer employed by the Board.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  As of yet, the Board has not received a response from the Veteran, and as such, it is presumed that he does not desire another hearing. 

The Board remanded these matters in February 2011 to schedule a VA examination.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board finds that a January 2007 VCAA letter satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran of what information and evidence was needed to substantiate his service connection claims for hearing loss and tinnitus.  He was notified of how VA determines the disability rating and effective date if a claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service and Reserve treatment records, a private treatment record, a VA audiological examination report dated in March 2011, lay statements from the Veteran and a June 2009 Board hearing transcript.  

The March 2011 VA audiological examination report and addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current conditions.  In an addendum, the examiner provided an opinion with supporting rationale, which appears to be based on the evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

These claims were previously remanded in September 2009 and February 2011 in order to provide the Veteran with a VA audiological. The Veteran underwent a VA audiological examination in March 2011. The examiner reviewed the record and provided an opinion to the requested questions with a clear rationale in a March 2011 addendum. Following the examination, the RO reviewed the evidence of record and issued a supplemental statement of the case in February 2012. Accordingly, the Board finds that there has been substantial compliance with the September 2009 and February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998). 

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in August 2005.  He contends that his hearing loss is due to a head injury in service and/or acoustic trauma from artillery during basic training. 

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran submitted a private hearing evaluation report dated in February 2007.  The clinician determined that the Veteran had many inconsistent responses and that the reliability of the test was poor.  Accordingly, the Board is unable to use the results in the private hearing evaluation report.  The Veteran was provided with a VA audiological examination in March 2011.  The examination revealed that pure tone thresholds in the right ear were 10 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at 3000 Hz and 25 dB at 4000 Hz.  The speech recognition score using the Maryland CNC Test was 100 percent for the right ear.  The pure tone thresholds for the left ear were 10 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz and 25 dB at 4000 Hz.  The speech recognition score for the left ear using the Maryland CNC Test was 96 percent.  The examiner explained that the reported results are of good reliability.  She determined that the test results revealed hearing sensitivity within normal limits, bilaterally and word recognition scores were excellent.  There are no other recent audiological evaluations in the record that show the Veteran meets VA regulations of a hearing loss disability.  Thus, the medical evidence of record shows that the Veteran's hearing impairment does not meet the definition of a current hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss disability consists of the lay statements from the Veteran.  The Veteran contends that he has hearing loss due to head trauma and/or exposure to noise from artillery and trucks.  See June 2009 Board hearing transcript and March 2011 VA examination.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that the Veteran is not competent to state that he meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Tinnitus

The Veteran claims that he developed tinnitus as a result of a head injury and/or acoustic trauma in service.  He contends that the onset of his tinnitus was in 1973 after having been hit on his head by the tailgate of a truck.  See Hearing Transcript p. 5-6 and March 2011 VA examination.  He explained that his ears have been ringing ever since the head trauma in service.  

In assessing the Veteran's service connection claim for tinnitus, the Board must first determine whether the Veteran has the claimed disability.  The Veteran asserts he has recurrent tinnitus.  See March 2011 VA examination tinnitus.  During the March 2011 VA examination, the Veteran reported bilateral, recurrent tinnitus since 1973, after having been hit on his head by the tailgate of a truck.  He explained that he has tinnitus approximately once every six months that lasts for one hour.  In a March 2011 addendum, the VA examiner determined that the head noises as described by the Veteran are normal and are not considered symptoms of tinnitus.  She explained that the Veteran reports occasional, transient head noises once every six months and that the head noises are completely within the normal experience.  The examiner explained that the head noises do not meet VA standards for being considered chronic and do not warrant a diagnosis of sensorineural tinnitus.  She also reported that a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event citing to medical literature.   The examiner has considered the Veteran's lay statements that he has experienced occasional and transient head noises since a head injury in service, as well as, noise exposure in service and she determined that the symptoms he described are not tinnitus.  

The Board notes that Veteran is considered competent to report the observable manifestations of his claimed tinnitus, such as in this case "head noises."  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to provide an opinion that this is a disability or that it is not within the normal human experience as this requires special medical knowledge.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have tinnitus. 

As the Board has determined that the Veteran does not have a current diagnosis of tinnitus, the Veteran's claim of entitlement to service connection for tinnitus is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

 Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


